Case 3:19-cv-00210-MMD-WGC Document 19 Filed 09/24/20 Page 1of3

— Cech,

(Name) |,
cil 2 _
(ID Nurtber)
Northern Nevada Correctional Center
Post Office Box 7000
om Carson Citys NV 897 02 me en ne a a ca AS Sa

Plaintiff, In Proper Person

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

R pov CSech

 

 

 

 

 

 

 

Plaintiff, A,
vs. Case No \4 iN 0° 4 lo
Aa
cy ®®d* oh \ |
a Ch
Defendants,
a ‘
(yh << Je i, }
, eENege = “Y Cone)
COMES NOW, PR No CS anh , in his proper person, and submits
t C
the instant Cyr ai} | = +> A _ in the above-entitled
—_ re Co ft Uv

action.

The instant Motion is based on all applicable rules of this Court, all papers and pleadings

on file herein, as well as the following Facts and Points and Authorities.

Respectfully submitted this 2 yee day of gle bey r wZo
ad oe ot C 2, | hh
Plaintiff 1 In Proper Person

 
Case 3:19-cv-00210-MMD-WGC Document 19 Filed 09/24/20 Page 2 of 3

Z of 3

On <1 [3 [ 202 the— C —omplainkin
3: Id<voo ZJ0 _ubs Filed by Reiatye
Please See. Docs. ¥
On 3 L 2Y / 2020 the 3 fA preacates—

in WWev 30 Fie was Filacl L/S. Pal Eduhiedl <
On behalf of Lsid ro Roca

Phase S54 Doc. 6S
On ae 4 2020” Fradl* Te gilActions plas
Et Filed in part eyo tS Frad Fdwars
Flo aso Soo The. Ly and (5 .
Then On 6/3! / Zo2o a Welics of Change
Peas Soo Doc. 18
Orw Unde,— United Slides Distr de once
local Rio TR JAL-L tc’ Substitution
hase has tho Syms Mexia, AS Nokico—of
Chang fige —™ by Defi, tion - J
Thats fors— Frabd of Doe: [8 hg Iasi Brporod
by this / Honercidsle —C gure by }- neal Qil>—
[A {6 7%e" Daan sists aes es PES Poul Ey yoels
This Honey-abb—- Cov did vr “|
Tefen Doe 18 1S Frodl and Voit

Dated tris ZY dy of Gort hyn t “2 Bos at f mal J

Theyrfoya Soa Una *— Pieter

be kz veh
US. % Cour k Lica Ry b- Lobe te vee
TIA J -76° Thark yo -

 

 

 
Case 3:19-cv-00210-MMD-WGC Document 19 Filed 09/24/20 Page 3 of 3

AFFIDAVIT
State of Nevada)
: ss,
Carson City )
L A. Aoty X% J 5a, , the undersigned, do hereby swear under penalty of

 

perjury that the following assertions are true and correct to the best of my knowledge:

1.

 

Unde Uaiteel tates Distiete ovr
LR \A \lep “a * GSubstitut jon .
has + ha_— Cam a— Neal | ing Os “chang & .
off obicw See Do ecimeggt 18.
Thee aya Eravd of Doc. B_ na
wa st Dhoroved. i UL. Spitz orL LR IA
\|-£ * ied | pd s.9st our} [R FAU-T 00) !
Dale j Paad s Sbst tute hit@sore for“
~ SS. Tas wdarde | with ‘n'ont |
hs | Hon nvabla— el dot Grant / Nor 2 NE
the efor Docymenk |8 {5 Feed (aid |
Lnlvgrit/ plalors |
En a world of Dis Visions “brfeays n QUIT
Cooutte/ Aterida £ tm of pho<Cido—~of Seshice |
Thoak Jol

4
Executed on this /- 4 day of es 4 ot bay , 20 4) O, at Northern Nevada Correctional

Center, Carson City, Nevada, under penalty of perjury in accordance with Nevada Revised

Statute 208.165. (Execution of instrument by a prisoner) A Pe Soeetf yi! \ 7 Pleaff

C+ ech
(Signature)

 
